Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Raja Saliba on 4/30/2021.

The application has been amended as follows: 
Claim 13 line 13 after “position” add: wherein in the locked position, a projection extending from the handle between the two arms is engaged with a recess in an end portion of the head to lock the head against rotation
	Claim 15: (cancelled)
Reasons for Allowance
Claims 1-11, 13, 16, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 1 and 13, the prior art of record Ferrand (GB191745) in view of Barsheshet (US 2007/0277339), generally consistent with the claim limitations as described in the previous Office Action.  Ferrand discloses a toothbrush with a head pivotally mounted between two arm projections and a button, which controls a rigid rod holding the head in a blocked and unblocked position. Ferrand fails to explicitly disclose the head rotating 360 degrees.  Ferrand also discloses a spring which returns the button and rigid rod back to the unblocked position.  Barsheshet 
Claims 2-11, and 16-17 are allowed as being dependent from an allowed claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R RODGERS whose telephone number is (313)446-4849.  The examiner can normally be reached on Monday thru Friday 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571)270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/THOMAS RAYMOND RODGERS/            Examiner, Art Unit 3723                                                                                                                                                                                            
/LAURA C GUIDOTTI/            Primary Examiner, Art Unit 3723